DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an attachment system to attach the helmet to the wearer’s head” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the opposite lateral portions of the helmet” , there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (WO2018138551)(hereinafter Morgan).
Regarding claim 1, Morgan teaches a helmet (fig 5A) comprising:
at least an inner liner (502) forming a body of the helmet, the inner liner having a concave inner surface defining a cavity configured for receiving a wearer’s head (fig 5A, the liner 502 has a concave surface which can placed on and around the head of the user);
a plurality of slippage pads (dampers 150 ) disposed at selected locations on the concave inner surface and connected to the inner liner (fig 5A); the slippage pads each having an opening adapted to be oriented toward the wearer’s head (fig 5A).
Morgan does not teach in fig 5A the slippage pads having an elongated shape with a length and a width, the length being greater than the width, the slippage pads each defining a number of integrally connected side-by-side tubes, the openings aligned longitudinally along the length of the slippage pads and an attachment system to attach the helmet to the wearer’s head. However, in figs 13A-C, Morgan teaches the slippage pads inside the chamber 1305 of the headguard liner, the slippage pads having an elongated shape with a length and a width, the length being greater than the width (fig 13C), the slippage pads each defining a number of integrally connected side –by-side tubes (fig 13B-C, foam padding 1309 and boreholes 1312 defining a number of integrally connected side-by-side tubes), the openings aligned longitudinally along the length of the slippage pads (fig 13C) and an attachment system (1301) to attach the helmet to the wearer’s head (fig 13A).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the dampers in fig 5A with the damper systems in figs 13A-C for the benefit of providing a lightweight liner while maintaining the effective of shock absorbing of the damper system and adjusting the locations of the damper system depending on the user’s preference.
Regarding claim 2, Morgan teaches all the slippage pads are shaped and size to be identical to each other (figs 13A-C).
Regarding claim 3, Morgan teaches lateral pairs of the slippage pads are disposed on each side of a sagittal plane of the helmet (fig 13A, para [00163], while only one side is shown, the other side is symmetrical with the side shown).
Regarding claim 4, Morgan teaches the lateral pairs of the slippage pads are evenly laterally spaced apart from the sagittal plane of the helmet (fig 13A, para [00163]).
Regarding claim 5, Morgan teaches a front pair of the slippage pads is disposed in a frontal portion of the helmet (fig 13A).
Regarding claim 6, Morgan teaches at least one cushioning pad (502a) disposed on the concave inner surface of the inner liner (502)(fig 5A).
Regarding claim 7, Morgan teaches the cushioning pad has aperture defined therethrough, the aperture corresponding in shape and dimensions to the slippage pads, wherein some of some of the slippage pads are disposed within the apertures of the cushioning pad (fig 5A, the pad 502a has an aperture configured for receiving the damper 150).
Regarding claim 8, Morgan teaches recesses (510,512) are defined within the inner liner (502), the slippage pads having a base portion received in respective ones of the recesses (fig 5A), the slippage pads having a head contacting portion (head stabilizer 504) projecting beyond a surrounding surface of the inner liner (fig 5A).
Regarding claim 9, Morgan teaches the recesses and the slippage pads are dimensioned for lateral walls of the slippage pads to contact surfaces of the recesses (fig 13B, the lateral walls of the pad 1309 contacting surfaces of the chamber 1305).
Regarding claim 11, Morgan teaches the lateral width of the chamber is about 64mm and the outer diameter of the head stabilizer may be about 20 mm (para [0167]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the damper system of Morgan have a length of 40mm +-20mm and a width of 13mm+-7mm for the benefit of providing head protection against repetitive impact forces. It is noted that discovering the optimum or workable ranges of the length and width of the slippage pads involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 12, Morgan teaches the height of the inner cylindrical damper element and the padding 1309 may be about 12 mm, the height of the outer cylindrical damper element may be about 10mm and the height of the conical damper element may be about 8mm (para [0167]). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the damper system of Morgan having a thickness between 2mm and 10 mm for the benefit of providing head protection against repetitive impact forces. It is noted that discovering the optimum or workable ranges of the thickness of the slippage pads involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 13, Morgan teaches the material forming the damper may include at least one of PORON, ARMOURGEL, D3O, expanded thermoplastic urethane (ETPU), and other suitable materials (para [00115]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the damper system of Morgen to have a density 0.27 g/cm3 +-10g/cm3 for the benefit of providing head protection against repetitive impact forces.
Regarding claim 15, Morgan teaches the plurality of tubes is a pair of tubes (fig 13C), the openings of the pair of tubes each having a circular shape. Morgan does not explicitly teach the openings having an obround shape. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to make the shape of the openings of the tube to be an obround shape and since such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149USPQ 47.
Regarding claim 16, Morgan teaches the outer diameter of the head stabilizer may be about 20 mm (para [0167]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the openings of the damper system of Morgan to have a length of 15mm +-5mm and a width of 5mm +-3mm for the benefit of providing head protection against repetitive impact forces. It is noted that discovering the optimum or workable ranges of the length and the width of the openings involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17, Morgan teaches the lateral width of the chamber is about 64mm; the outer diameter of the head stabilizer may be about 20 mm; the annular gap between the outer cylindrical damper and the padding may be about 2mm (para [0167]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the sum of a length of the openings over the length of the slippage pad of Morgan to be 70% +-20% for the benefit of providing head protection against repetitive impact forces. It is noted that discovering the optimum or workable ranges of the length of the openings and the length of the slippage pads involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, Morgan teaches the outer diameter of the head stabilizer may be about 20 mm. Morgan does not clearly show a ratio of a width of the openings over the width of the slippage pad range between 25% and 40%. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Morgan to have the ratio of the width of the openings over the width of the slippage page range between 25% and 40% for the benefit of providing head protection against repetitive impact forces. It is noted that discovering the optimum or workable ranges of the ratio of the width of the openings over the width of the slippage pads involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 19, Morgan teaches at least a first and a second one of the slippage pads are longitudinally oriented in a front to rear direction of the helmet, the at least two slippage pads having a respective longitudinal projection extending between the opposite lateral portions of the helmet (fig 13A, para [00163], while only one side is shown, the other side is symmetrical with the side shown).
Regarding claim 20, Morgan teaches the inner liner is made of expanded polystyrene (para [0018]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan (WO2018138551), further in view of Kirshon (US 20180153244)(hereinafter Kirshon).
Regarding claim 14, Morgan does not teach the slippage pads are made of a composite material including polyurethane and a non-Newtonian polymeric material. However, in the same field of endeavor, Kirshon teaches the deformable liner may comprise a gel –type plastic and/or elastomer (para [0026]), and the elastomeric material comprising a polyurethane elastomer (para [0099]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the damper system of Morgan with the composite material including polyurethane and gel type plastic as taught by Kirshon for the benefit of providing impact dissipation for user’s head.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20090178184, US20130291289, US20120110720, US4534068, US 3877076, US 20160316847, US 20130263363, US 20130000015, US 20060070170, US 20140223641.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732